internal_revenue_service number release date index number ------------------------------- --------------------------------------- ---------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-117918-17 date date legend taxpayer a b c d e f --------------------------------------- --------------------------- ---------------------------- ------------------------------------- --------------------------- ------------------------ ------- ------- ------- re request for extension of time to file a form_3115 to change taxpayer’s method_of_accounting to comply with sec_267 dear ---------------- this letter_ruling responds to a letter dated date and subsequent correspondence submitted by taxpayer taxpayer is requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a form_3115 application_for change in accounting_method for the earliest taxable_year not closed by the statute_of_limitations to change its method_of_accounting to comply with sec_267 of the internal_revenue_code facts taxpayer represents the facts are as follows a was the founder and owner of both taxpayer and b taxpayer is an s_corporation that uses an overall accrual_method of accounting b is an s_corporation plr-117918-17 that uses the overall cash_receipts_and_disbursements_method of accounting the cash_method b manufactures and sells c to taxpayer taxpayer purchases this merchandise on credit taxpayer claims a deduction with respect to the purchase of this merchandise for federal_income_tax purposes upon the purchase from b in contrast since b is a cash_method taxpayer b does not recognize any corresponding taxable_income for federal_income_tax purposes upon the sale of this merchandise to taxpayer taxpayer has determined that its method_of_accounting for purchases from b is impermissible because it is not in compliance with sec_267 accordingly taxpayer seeks to file a form_3115 to change its method_of_accounting to comply with sec_267 in the earliest open taxable_year in taxpayer’s view effecting the accounting_method change in the earliest open taxable_year is the correct approach because of the recent change in ownership of taxpayer and b that was the result of the recent death of a in d specifically taxpayer argues that allowing it to change its accounting_method in the earliest open taxable_year is appropriate as it will result in the previous owner s of taxpayer recognizing at least some if not all of the positive adjustment under sec_481 the sec_481 adjustment that will arise when taxpayer complies with sec_267 we held the conference of right on date taxpayer submitted post- conference material on its proposed method change in a letter dated date on date we advised taxpayer’s authorized representative that we were adverse to the requested extension of time to file a form_3115 for the earliest open taxable_year on date taxpayer’s authorized representative advised us that taxpayer would like an adverse_ruling ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file a form_3115 to change its method_of_accounting to comply with sec_267 for the earliest taxable_year not closed by the statute_of_limitations law and analysis sec_1_446-1 of the income_tax regulations provides that to secure the commissioner's consent to a taxpayer's change in method_of_accounting the taxpayer generally must file an application on form_3115 application_for change in accounting_method with the commissioner during the taxable_year in which the taxpayer desires to make the change in method_of_accounting currently revproc_2015_13 2015_5_irb_419 provides the procedures by which a taxpayer may obtain consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has plr-117918-17 obtained the consent of the commissioner to change its accounting_method under sec_446 and the regulations thereunder sec_2 of revproc_2015_13 provides that unless specifically authorized by the commissioner or by statute a taxpayer may not change an established method_of_accounting by amending its prior federal_income_tax return s see revrul_90_38 1990_1_cb_57 section dollar_figure of revproc_2015_13 provides that unless specifically authorized by the commissioner or by statute a taxpayer may not request or otherwise make a retroactive change in method_of_accounting see generally revrul_90_38 section b of proc provides that except in unusual and compelling circumstances or as provided in section a of revproc_2015_13 the 6-month automatic_extension for filing a form a taxpayer is not eligible for an extension of time to file a form_3115 however sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for an extension of time subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of the extension will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections such as the one in question sec_301_9100-3 provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which an extension of time is requested is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner sec_301 c ii provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which the extension of time is requested requires a sec_481 adjustment or would require such an adjustment if the taxpayer changed to the method_of_accounting for which the extension is requested in a taxable_year subsequent to the year in which the election should have been made plr-117918-17 it is in the interest of sound tax_administration to generally preclude taxpayers from requesting or otherwise making a retroactive change in an adopted method_of_accounting whether the change is from a permissible or impermissible method t d 1998_1_cb_388 date what are unusual and compelling circumstances must be decided on a case-by-case basis in light of all applicable facts and circumstances id pincite taxpayer seeks permission to file a form_3115 to change its method_of_accounting to comply with sec_267 in the earliest taxable_year not closed by the statute_of_limitations taxpayer’s form_3115 is subject_to the procedure described in sec_1 e i and requires a sec_481 adjustment thus barring unusual and compelling circumstances taxpayer is not entitled to an extension of time under sec_301_9100-3 because the government's interests are deemed prejudiced by its late filing of the form_3115 here taxpayer is most likely able to file an automatic change form_3115 for its current taxable_year to change its method_of_accounting to comply with sec_267 or if it does not qualify for an automatic change it can still file a nonautomatic form_3115 see section dollar_figure losses expenses and interest with respect to transactions_between_related_taxpayers of revproc_2017_30 2017_18_irb_1130 however taxpayer is not seeking to file its form_3115 for the current taxable_year instead taxpayer is attempting to file its form_3115 to obtain a retroactive change in method_of_accounting this retroactive change has not been specifically authorized by the commissioner or by statute see section dollar_figure of revproc_2015_13 in the government’s view it is in not in the interest of sound tax_administration to permit taxpayers from requesting or otherwise making a retroactive change in a method_of_accounting whether the change is from a permissible or impermissible method see t d c b pincite further in the instant case because the accounting_method regulatory election for which an extension of time is requested is subject_to the procedure described in sec_1_446-1 and the proposed change in accounting_method requires a sec_481 adjustment the government's interests are deemed prejudiced by the late filing of taxpayer’s form_3115 unless taxpayer demonstrates unusual and compelling circumstances the desire of taxpayer’s current owner to shift the onus of an unfavorable sec_481 adjustment to taxpayer’s previous owner s does not demonstrate unusual and compelling circumstances conclusion based on the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for granting an extension of time to file a form_3115 to change its method_of_accounting to comply with sec_267 for the earliest taxable_year not closed by the statute_of_limitations specifically taxpayer has failed to demonstrate plr-117918-17 unusual and compelling circumstances and accordingly the government’s interests are deemed prejudiced also at the same time taxpayer filed this request for an extension of time to file its form_3115 taxpayer filed a form_3115 to change its accounting_method to comply with sec_267 for its e taxable_year and filed amended returns for the e and f taxable years to implement this change the internal_revenue_service will not consider the filed form_3115 as it does not satisfy the requirements of sec_1_446-1 and revproc_2015_13 and it is a nullity moreover taxpayer’s filing of amended returns for the e and f taxable years constitutes an unauthorized retroactive change in method_of_accounting see revrul_90_38 a taxpayer may not without the commissioner's consent retroactively change from an erroneous to a permissible method_of_accounting by filing amended returns even if the period for amending the return for the first year in which the erroneous method was used has not expired and sec_2 and dollar_figure of revproc_2015_13 i r b pincite taxpayer must withdraw these amended returns and return to its original tax filings the ruling contained in this letter_ruling is based upon facts and representations submitted by taxpayer with accompanying penalty of perjury statements executed by appropriate parties this letter_ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely cheryl oseekey cheryl oseekey senior counsel branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
